Reasons for Allowance

The claim amendment received June 30, 2022 has been entered.  Claims 1-3, 7, 8, and 10 were amended.  Claim 6 is a cancelled claim.  Claims 1-5 and 7-19 are pending.
The previous objections set forth in the last office action (mailed 05/10/2022) are now withdrawn.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Ryu et al. (US 2013/0105771 A), which discloses Formula 1 (see par. 16-18) triarylamine compounds.   Ryu et al. fails to teach or to disclose selection of an ortho- or meta- phenylene as an Ar1 or Ar2 linking group.  
Claims 1-5 and 7-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786